DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Notice to Applicant
This communication is in response to the amendment filed 6/10/22.  Claims 18, 23, and 28 have been amended.  Claims 1-17 are cancelled. Claims 18-32 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-32 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 18-22 are directed to a method (i.e., a process), claims 23-27 are directed to a system (i.e., a machine), and claims 28-32 are directed to a non-transitory computer readable storage medium (i.e., a machine).  Accordingly, claims 18-32 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.
Representative independent claim 18 includes limitations that recite at least one abstract idea.  Specifically, independent claim 18 recites:
18. A distribution management method of an agricultural, forest and fishery product, using a computer, comprising: 
extracting a first image characteristic points from an epidermal pattern image in a collation area of the agricultural, forest and fishery product, wherein the epidermal pattern image is stored in a database, and the collation area is an opened area of a label attached to the agricultural, forest and fishery product; 
receiving a target epidermal pattern image from a mobile device, wherein the target epidermal pattern image is generated by imaging an epidermal pattern in a collation area of a target agricultural, forest and fishery product; 
extracting a second image characteristic points from the target epidermal pattern image;
collating an arrangement of the second image characteristic points with an arrangement of the first image characteristic points to determine that the second image characteristic points are identical to the first image characteristic points when a number of sets of the second image characteristic points and the first image characteristic points existing in a range within a certain threshold is equal to more than to a constant number, wherein the second image characteristic points and the first image characteristic points are at least one of an endpoint or an intersection point of the epidermal pattern; and 
sending a result of the collation to the mobile device.

The Examiner submits that the foregoing underlined limitations constitute “a mental process” because extracting points, collating arrangements, determining that the points are identical, and sending a result amount to observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind.  For example, a human can extract data, analyze data, and send a result mentally or via pen and paper. Note the lack of detail in the claim regarding the technology used to perform the steps.
Accordingly, the claim recites at least one abstract idea.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
The limitations of independent claim 18 and similar independent claims 23 and 28 as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting a computer, database, storage device, memory, processor, mobile device, and non-transitory computer readable storage medium used to perform the limitations, nothing in the claim elements precludes the steps from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the computer, database, storage device, memory, processor, mobile device, and non-transitory computer readable storage medium are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of extracting data, storing data, receiving data, collating data, analyzing data, and sending data) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Their collective functions merely provide conventional computer implementation. 
Claims 19-22, 24-27, and 29-32 are ultimately dependent from Claim(s) 18, 23, and 28 and include all the limitations of Claim(s) 18, 23, and 28. Therefore, claim(s) 19-22, 24-27, and 29-32 recite the same abstract idea. Claims 19-22, 24-27, and 29-32 describe further limitations regarding the type of product, outputting information if collation is successful, types of information, and displaying the result. These are all just further describing the abstract idea recited in claims 18, 23, and 28 because they can be performed in the mind or with pen and paper, without adding significantly more.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 18 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Regarding the additional limitations directed to imaging, extracting points, and receiving an image from a mobile device and sending a result to the mobile device, all of which the Examiner submits merely add insignificant extra-solution activity to the abstract idea, the Examiner further submits that such steps are not unconventional as they merely consist of receiving and transmitting data over a network, storing and retrieving information in memory, and/or electronically scanning or extracting data from a physical document.  See MPEP 2106.05(d)(II).  
The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 18-32 are ineligible under 35 USC §101.

Response to Arguments
Applicant's arguments filed 6/10/22 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 6/10/22.
(1) Applicant submits that claims are directed to patent-eligible subject matter.

(A) As per the first argument, see 101 rejection above. The Examiner submits that the limitations constitute “a mental process” because extracting points, collating arrangements, determining that the points are identical, and sending a result amount to observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind.  For example, a human can extract data, analyze data, and send a result mentally or via pen and paper. Note the lack of detail in the claim regarding the technology used to perform the steps. For example, claim 18 merely recites generic computer components such as a computer, mobile device, and database.
Limitations that are indicative of an inventive concept (aka “significantly more”):
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Adding a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d)

Limitations that are not indicative of an inventive concept (aka “significantly more”):
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d) and Berkheimer Memo
As such, Applicant’s arguments are not persuasive. Examiner suggests amending the independent claims to recite more technical components (see Figures 1, 6, and 9). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENA NAJARIAN/Primary Examiner, Art Unit 3686